Pee Cubiam.
action was commenced by Tony Charbadjieff
against O. C. Groff, to rescind a contract of sale and recover the purchase money paid thereon. The trial court made findings in favor of defendant and entered an order of dismissal. The plaintiff has appealed.
*700Appellant claims that he purchased from respondent a tailor shop in the city of Spokane, for which he paid $800; that to induce appellant to make the purchase, respondent, who seems to be conducting a large merchant tailoring business in Spokane, agreed to give appellant all of his tailor work; that after full payment of the purchase price, respondent refused to give appellant any work; that the value of the shop without the work did not exceed $200; and that appellant rescinded the contract, offered a return of the shop, and demanded repayment of the purchase price. Respondent denied that he made the sale; claimed that the shop was sold to the appellant by one Silver subject to a chattel mortgage held by respondent; that the purchase price was applied to the payment of the mortgage; that respondent made no promise of work to appellant; that he did give appellant work which he was unable to do; and that later appellant refused to accept further work unless he received all that respondent had, which respondent contends appellant was unable to perform.
Issues of fact only are involved on this appeal. The trial judge saw the witnesses, heard them testify, passed upon their credibility, resolved the conflicting evidence in favor of respondent, and found that respondent did not make the alleged contract. We have carefully read the evidence and conclude that it sustains the findings made.
The judgment is affirmed.